DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 08/19/2019, in which, claim(s) 1-20 are pending. Claim(s) 1, 10 and 19 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 and 04/16/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.
Drawings
The drawings filed on 08/19/2019 are accepted by The Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2005/0065943 A1) in view of Barinov et al. (US 2018/0101701 A1, cited by the applicant in the 03/05/2020 IDS).
Regarding Claims 1, 10 and 19, Miyata discloses A data verification method ([0210], “the data verification process”), comprising: 
establishing a tree data structure according to a plurality of first hash values of a plurality of first electronic data ([0144], “FIG. 3 is a diagram showing an organization of pieces of management-object data in a data-management tree”, [0148], hash list HL (L, j) is a list for storing hash values generated on the basis of data provided on a hierarchical layer directly subordinate to the hash list HL (H, j). The data-management tree shown in FIG. 3 is a 2-branch data-management tree”);  
a first root hash value of the tree data structure ([0161], “A top hash value 301”); 
generating a verification data comprising, one of the first hash values and at least one non-terminal hash value of the tree data structure for one of the first electronic data ([0165], “a data verification process carried out by the data management apparatus 101 in which a data-management tree comprising management-object data and hash lists as shown in FIG. 3 is stored”, [0167], “a data verification process starts from the hierarchical level L at the lowest level (L=0) (i.e. one of the first hash values) and is carried out in a direction toward hierarchical layers at higher levels”, [0195], “A hash value generated on the basis of the data 327 will be collated with a selected one of hash values comprised in a hash list 326 on the hierarchical layer at a level directly above the data 327”, i.e. at least one non-terminal hash value); and  
verifying a second electronic data according to the verification data ([0210], “A result of the last collation indicating that the former matches the latter means that all the verifications carried out along the verification route starting with the data 327 on the hierarchical layer at the lowest level and ending with the last verification-object hash list 322 on the hierarchical layer (m-1) of the data-management tree shown in FIG. 5 are ended with positive collation results indicating matching of hash values. Thus, the data verification process has been successful”).  

the data is a file (Abstract, “data files”); 
storing a first root hash value into a block of a blockchain ([0009], “a root hash value is computed; and transmitting the root value to the blockchain network in which at least one node in the blockchain network adds the root hash value as one or more blocks in a blockchain”); 
block information of the block ([0003], “each block contains a mathematical summary, called a hash, of the previous block”);
Miyata and Barinov are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process  by generating a verification data (as disclosed by Miyata) which includes block information of a blockchain (as taught by Barinov). The motivation/suggestion would have been for file authenticity certification using blockchain technology (Barinov, [0002]).

Regarding Claims 2 and 11, the combined teaching of Miyata and Barinov teaches
performing hash processing to the second electronic file to generate a second hash value;  performing hash processing according to the at least one first non-terminal hash value and one of the first hash values in the verification data and the second hash value to generate a second root hash value (Miyata, [0196], “In the case of the hierarchical layer L at the lowest level, that is, in the case of ; and 
comparing the second root hash value with the first root hash value stored in the blockchain to verify the second electronic file (Miyata, [0210], “A result of the last collation indicating that the former matches the latter”, Barinov, Abstract, “data files”).

Regarding Claims 3 and 12, the combined teaching of Miyata and Barinov teaches determining whether the second root hash value is the same with the first root hash value; if yes, determining that the second electronic file passes the verification; and if not, determining that the second electronic file does not pass the verification (Miyata, [0210], “A result of the last collation indicating that the former matches the latter… indicating matching of hash values. Thus, the data verification process has been successful”, Barinov, Abstract, “data files”).  

Regarding Claims 4 and 13, the combined teaching of Miyata and Barinov teaches obtaining the first root hash value from the blockchain according to the block information in the verification data (Miyata, [0161], “A top hash value 301”, Barinov, [0003], “each block contains a mathematical summary, called a hash, of the previous block”). 

Regarding Claims 8 and 17, the combined teaching of Miyata and Barinov teaches establishing a binary tree data structure according to the first hash values of the first electronic files and at least one redundant complement value (Miyata, [0144], “FIG. 3 is a diagram showing an organization of pieces of management-object data in a data-management tree”, [0148], “A hash list HL (L, j) is a list for storing hash values generated on the basis of data provided on a hierarchical layer directly subordinate to the hash list HL (H, j). The data-management tree shown in FIG. 3 is a 2-branch data-management tree”, Barinov, Abstract, “data files”).

Regarding Claims 9 and 18, the combined teaching of Miyata and Barinov teaches retrieving the at least one first non-terminal hash value from each one of at least one intermediate layer of the tree data structure according to a structure of the tree data structure, wherein the at least one first non-terminal hash value and the first hash 15value of one of the first electronic files are located on different branches of the tree data structure (Miyata, [0165], “a data verification process carried out by the data management apparatus 101 in which a data-management tree comprising management-object data and hash lists as shown in FIG. 3 is stored”, [0167], “a data verification process starts from the hierarchical level L at the lowest level (L=0) (i.e. one of the first hash values) and is carried out in a direction toward hierarchical layers at higher levels”, [0195], “A hash value generated on the basis of the data 327 will be collated with a selected one of hash values comprised in a hash list 326 on the hierarchical layer at a level directly above the data 327”, i.e. at least one non-terminal hash value which could be on different branch, Barinov, Abstract, “data files”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2005/0065943 A1) in view of Barinov et al. (US 2018/0101701 A1, cited by the applicant in the 03/05/2020 IDS) further in view of Oom Temudo de Castro et al. (US 2004/0111608 A1).
Regarding Claims 5 and 14, the combined teaching of Miyata and Barinov does not explicitly teach but Oom Temudo de Castro teaches
serially concatenating the second hash value of the second electronic file with one of the first hash values in the verification data to generate a first string, and performing hash processing to the first string to generate a second non-terminal hash value ([0173], “concatenates the contents hash of the first file with the contents hash of the second, hash those together”); and 
serially concatenating the at least one first non-terminal hash value in the verification data with the second non-terminal hash value to produce a second string, and performing hash processing to the second string to produce the second root hash value ([0173], “concatenates the contents hash of the first file with the contents hash of the second, hash those together, and authenticate the result”),
Miyata, Barinov and Oom Temudo de Castro are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process by using blockchain technology (as taught by the combined teaching of Miyata and Barinov) and hash the concatenated hash for verification (as taught by Oom .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2005/0065943 A1) in view of Barinov et al. (US 2018/0101701 A1, cited by the applicant in the 03/05/2020 IDS) further in view of Lingham et al. (US 2016/0267474 A1).
Regarding Claims 6 and 15, the combined teaching of Miyata and Barinov does not explicitly teach but Lingham teaches wherein the block information comprises a block height, a transaction ID and a time stamp ([0028], “The data presented in the block stream 12 includes a block height”, [0030], “include a transaction ID 6, a time stamp 26”).
Miyata, Barinov and Lingham are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process by using blockchain technology (as taught by the combined teaching of Miyata and Barinov) wherein the block information comprises a block height, a transaction ID and a time stamp (as taught by Lingham). The motivation/suggestion would have been for minting digital gift cards on a secure public ledger supporting a variety of assets (Lingham, [0006-0007]).

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2005/0065943 A1) in view of Barinov et al. (US 2018/0101701 .
Regarding Claim 7, the combined teaching of Miyata and Barinov teaches
wherein the first electronic files are stored in a plurality of user end devices in a distributed manner (Barinov, Abstract, “identifying data files in electronic data storage” in user end devices);
sending the verification data to one of the user end devices (Barinov, Abstract, “sending the root hash to a blockchain network in which one or more nodes in the blockchain network adds the hash value”);
The combined teaching of Miyata and Barinov does not explicitly teach but Kim teaches
collecting the first hash values within a predetermined time interval ([0063], “a hash value for ensuring data integrity of the evidence data which is collected for the predetermined collection time”),
Miyata, Barinov and Kim are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process by using blockchain technology (as taught by the combined teaching of Miyata and Barinov) and collecting the hash values within a predetermined time interval (as taught by Kim). The motivation/suggestion would have been for ensuring data integrity of the evidence data (Kim, [0063]).

Regarding Claim 16, the combined teaching of Miyata and Barinov does not explicitly teach but Kim teaches
collect the first hash values within a predetermined time interval ([0063], “a hash value for ensuring data integrity of the evidence data which is collected for the predetermined collection time”),
Miyata, Barinov and Kim are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process by using blockchain technology (as taught by the combined teaching of Miyata and Barinov) and collecting the hash values within a predetermined time interval (as taught by Kim). The motivation/suggestion would have been for ensuring data integrity of the evidence data (Kim, [0063]).

Regarding Claim 20, the combined teaching of Miyata and Barinov teaches
send the verification data to a user end device, such that the user end device verifies a second electronic file by using the verification data (Barinov, Abstract, “sending the root hash to a blockchain network in which one or more nodes in the blockchain network adds the hash value” as to a user end device, Miyata, [0210], “A result of the last collation indicating that the former matches the latter means that all the verifications carried out along the verification route starting with the data 327 on the hierarchical layer at the lowest level and ending with the last verification-object hash list 322 on the hierarchical layer (m-1) of the data-management tree shown in FIG. 5 are the data verification process has been successful”);
The combined teaching of Miyata and Barinov does not explicitly teach but Kim teaches
collect the first hash values within a predetermined time interval ([0063], “a hash value for ensuring data integrity of the evidence data which is collected for the predetermined collection time”),
Miyata, Barinov and Kim are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data verification process by using blockchain technology (as taught by the combined teaching of Miyata and Barinov) and collecting the hash values within a predetermined time interval (as taught by Kim). The motivation/suggestion would have been for ensuring data integrity of the evidence data (Kim, [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497